Citation Nr: 1113356	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-32 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1968 to March 1970.  

The Veteran died in March 2008.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester. New Hampshire.  

The Board notes that although the appellant has perfected an appeal with respect to the issue of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318, that issue has been rendered moot by the Board's decision herein granting service connection for the cause of the Veteran's death.

FINDINGS OF FACT

1.  At the time of his death, the Veteran was service-connected for diabetes mellitus (DM).  

3.  The Veteran's DM played a material causal role in his death.


CONCLUSIONS OF LAW

1.  A disability incurred in active service contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

2.  The requirements for eligibility for Dependents' Educational Assistance benefits have been met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the appellant has been provided all required notice.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the appellant's claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010). 

Legal Criteria

Service Connection for Cause of Death

Service connection for the cause of the veteran's death is warranted if a disability incurred in or aggravated by active service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

DEA

Educational assistance is available to a child or surviving spouse of a veteran who, in the context of this issue on appeal, either died of a service-connected disability or died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service Connection for the Cause of the Veteran's Death

A review of the record shows that in February 2008, the Veteran was diagnosed with hepatocellular carcinoma.  At the time of his diagnosis, the Veteran also had at least a 10 year history of cirrhosis of the liver.  Approximately a month after being diagnosed with hepatocellular carcinoma, the Veteran died on March [redacted], 2008.  

The certificate of death, which was prepared by Dr. J.R., indicates that the immediate cause of the Veteran's death was hepatocellular carcinoma, which was due to cirrhosis.  DM was certified as a significant condition contributing to death.

In a July 2008 letter, Dr. J.R. reported that he had been asked by the appellant to help research whether the Veteran's service-connected DM could have contributed to his death.  Dr. J.R. referenced a VA study that looked at the role of DM in causing hepatocellular carcinoma and noted that according to the study results, a link was found.  

In August 2008, VA received a second letter from Dr. J.R.  In this letter, he reported that the Veteran's cause of death was hepatocellular carcinoma, a primary malignancy that was linked clearly with cirrhosis of the liver.  He reported that it was also known that the Veteran had been diagnosed with DM.  Dr. J.R. reported that after conducting research, he had found two medical articles which suggested that there was a clear link between DM and hepatocellular carcinoma.  He further reported that after a review of the articles, he could clearly define a link between the Veteran's DM and his hepatocellular carcinoma.  He expressed his opinion that it was more likely than not that the DM played a causal role in the Veteran's death.  He further reported that the findings in the medical articles he referenced should be sufficient to prove the appellant's claim that the Veteran's DM contributed substantially or materially to the Veteran's cause of death.

In sum, the Veteran's service-connected DM has been competently identified as an underlying or contributing cause of the Veteran's death by his private treating physician.  There is no contrary medical opinion of record.  Accordingly, the Board finds that entitlement to service connection for the cause of the Veteran's death is warranted.

DEA

In light of the Board's decision granting entitlement to service connection for the cause of the veteran's death, the appellant is also eligible to receive educational benefits.  38 U.S.C.A. § 3501 (a)(1); 38 C.F.R. §§ 3.807, 21.3021 (a) (2010).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38, of the United States Code, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


